Citation Nr: 0917094	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left shoulder disability, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for a right shoulder 
condition, to include as secondary to a service-connected 
left shoulder disability.

3.  Entitlement to service connection for a neck condition, 
to include as secondary to a service-connected left shoulder 
disability.

4.  Entitlement to service-connection for a nerve condition, 
to include as secondary to a service-connected left shoulder 
disability


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2008 letter, the RO informed the Veteran that 
the Travel Board hearing in connection with his appeal was 
scheduled for March 18, 2008.

A statement received by the RO on March 18, 2008 reflects 
that the Veteran's spouse called the RO that day to notify 
them that her husband was going to the hospital because of 
chest pains and that he would be unable to attend the 
hearing.  She indicated that the Veteran wanted to have the 
hearing rescheduled.  

Applicable regulations provide that a request for a change in 
hearing date can be submitted at any time up to two weeks 
prior to the scheduled hearing if good cause is shown.  See 
38 C.F.R. § 20.704(c) (2008).  

Although the Veteran's request was untimely, he explained 
that he was unable to attend the scheduled hearing as a 
result of a health emergency.  The Board finds this to be 
good cause for rescheduling.  See Id.  As such, this case 
must be remanded to afford the Veteran and his representative 
the opportunity to appear at a Travel Board hearing following 
all appropriate procedures.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge.  The 
Veteran and his representative should be 
notified in writing of the date, time, 
and location of the hearing.  Such notice 
should be associated with the claims 
file. 

After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




